No



                                                                No. 98-376



                              IN THE SUPREME COURT OF THE STATE OF MONTANA



                                                             1998 MT 337N




                                                         IN RE K.B. and M.B.,

                                                        Youths in Need of Care.




                               APPEAL FROM: District Court of the Fourth Judicial District,

                                                 In and for the County of Missoula,

                                        The Honorable John S. Henson, Judge presiding.




                                                      COUNSEL OF RECORD:



                                                              For Appellant:




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-376%20Opinion.htm (1 of 9)4/20/2007 2:57:36 PM
 No

                                            Wendy S. Bentley, Pro Se, Helena, Montana



                                                              For Respondent:



                                Hon. Joseph P. Mazurek, Attorney General; Mark W. Mattioli,

                                           Assistant Attorney General; Helena, Montana



                             Michael W. Sehestedt, Missoula County Attorney; Leslie Halligan,

                                           Deputy County Attorney; Missoula, Montana




                                              Submitted on Briefs: December 17, 1998



                                                      Decided: December 30, 1998

                                                                     Filed:




                                       __________________________________________

                                                                     Clerk

                      Justice Terry N. Trieweiler delivered the opinion of the Court.

¶1. Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent but shall be
filed as a public document with the Clerk of the Supreme Court and shall be

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-376%20Opinion.htm (2 of 9)4/20/2007 2:57:36 PM
 No


reported by case title, Supreme Court cause number, and result to the State Reporter
Publishing Company and to West Group in the quarterly table of noncitable cases
issued by this Court.

¶2. The predecessor of the Department of Public Health and Human Services filed a
petition in District Court for the Fourth Judicial District in Missoula County seeking
permanent legal custody with the right to consent to adoption for K.B. and M.B., the
natural children of Wendy S. Bentley and Michael Flanigan. The District Court
awarded custody to DPHHS and Wendy appeals. We affirm the order and judgment
of the District Court.

¶3. There are five issues on appeal:

¶4. 1. Does this Court have jurisdiction to consider Wendy's appeal?

¶5. 2. Did the District Court err when it allowed DPHHS to petition for temporary
investigative authority and protective services more than forty-eight hours after the
children were removed from the home?

¶6. 3. Did DPHHS fail to comply with the time requirements of § 41-3-403(1)(c),
MCA?

¶7. 4. Did DPHHS fail to comply with the time requirements of § 41-3-404(4)(b),
MCA?

¶8. 5. Was Wendy denied due process of law?

                                                FACTUAL BACKGROUND

¶9. K.B. and M.B. resided with their natural mother and father, Wendy Bentley and
Michael Flanigan, in Missoula on January 8, 1996. That evening, Wendy and
Michael were involved in a domestic dispute during which Michael was stabbed with
a knife. When law enforcement officers arrived, they noticed evidence of what they
believed to be physical abuse of the children, and Wendy told them that Michael had
hit the children. The officers contacted DPHHS. By January 11, 1996, DPHHS
concluded that it was necessary to remove the children from the home and filed a
petition for temporary investigative authority.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-376%20Opinion.htm (3 of 9)4/20/2007 2:57:36 PM
 No


¶10. In March 1997, more than a year after K.B. and M.B. were first removed from
the home of their natural parents, the District Court entered findings of fact,
conclusions of law, and an order which terminated Wendy's and Michael's parental
rights. The order was made interlocutory with respect to Wendy, for a period of
three months, during which she had the opportunity to seek counseling and
otherwise comply with a second treatment plan designed to resolve the conditions
and conduct which caused the termination of her parental rights. Wendy did not
complete the plan to the satisfaction of the District Court and the final order
terminating her rights was served upon her attorney of record on February 4, 1998.
Wendy was served personally on May 19, 1998, and on May 29, 1998, she filed notice
of this pro se appeal with the District Court. Michael has not appealed the entry of
final judgment against him. Further relevant facts will be provided as necessary
below.

                                                                 ISSUE 1

¶11. Does this Court have jurisdiction to consider Wendy's appeal?

¶12. As a preliminary matter, we will address DPHHS's contention that we are
without jurisdiction to address this appeal because it was not filed within sixty days
of entry of final judgment in the district court, pursuant to Rule 5(a)(1), M.R.App.P.

¶13. Rule 5(a)(1) provides that "if the state of Montana, or any . . . agency thereof is a
party the notice of appeal shall be filed within . . . 60 days from the service of notice
of the entry of judgment."

¶14. DPHHS contends that service of the notice of entry of judgment upon Wendy's
attorney of record, the Missoula Public Defender's Office, on February 2, 1998,
marked the beginning of the sixty-day period within which Wendy could file her
appeal.

¶15. The return of service from the Lewis and Clark County Sheriff's Office shows
that Wendy was personally served with the judgment on May 19, 1998. Wendy's
notice of appeal was apparently signed on May 18, 1998, and filed on May 29, 1998.
Her notice states that she was served on April 23, 1998.

¶16.From the record, it is evident that there has been continuous disagreement over

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-376%20Opinion.htm (4 of 9)4/20/2007 2:57:36 PM
 No


     precisely who, if anyone, represented Wendy. Because the Missoula Public
   Defender's Office had not been in contact with Wendy since March 1997, and
because Wendy proceeded pro se at various times during the pendency of this action,
we hold that notice of entry of judgment was not effectively received by Wendy until
served on her personally. Therefore, pursuant to Rule 5(a)(2), M.R.App.P., Wendy's
   appeal was filed within sixty days and we will address the merits of her appeal.

                                                                 ISSUE 2

¶17. Did the District Court err when it allowed DPHHS to petition for temporary
investigative authority and protective services more than forty-eight hours after the
children were removed from the home?

¶18. When a district court engages in discretionary action which cannot be
accurately characterized as a finding of fact or conclusion of law, we review the
decision to determine whether the district court abused its discretion. See In re F.H.
(1994), 266 Mont. 36, 39, 878 P.2d 890, 892.

¶19. DPHHS removed the children from Wendy's home on January 11, 1996. The
petition for temporary investigative authority was filed on January 16, 1996. Wendy
contends that the petition was not filed within forty-eight hours from the removal of
the children from her custody.

¶20. Section 41-4-301(3), MCA, provides:

A petition [for temporary investigative authority and protective services] must be filed
within 48 hours of emergency placement of a child unless arrangements acceptable to the
agency for the care of the child have been made by the parents.



¶21. The children were removed from the home by DPHHS on a Thursday. The
petition was filed the following Tuesday. The intervening Monday was a holiday, the
birthday of Martin Luther King Jr., in observance of which the District Court was
closed.

¶22. Pursuant to Rule 6(a), M.R.Civ.P., when the period of time prescribed or
allowed by statute for the filing of a paper in a court is less than eleven days,

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-376%20Opinion.htm (5 of 9)4/20/2007 2:57:36 PM
 No


intermediate Saturdays, Sundays, and holidays, are excluded from the computation.
We have previously applied Rule 6(a) to a petition for temporary investigative
authority. See In re T.Y.K. (1979), 183 Mont. 91, 94, 598 P.2d 593, 595. Therefore,
DPHHS filed the petition within the 48-hour time limitation, and we affirm the
District Court's conclusion to that effect.

                                                                 ISSUE 3

¶23. Did DPHHS fail to comply with the time requirements of § 41-3-403(1)(c), MCA?

¶24. Wendy next contends that the show cause hearing required by § 41-3-403(1)(c),
MCA, was not conducted within twenty days from the issuance of the order for
protective services, which occurred on January 16, 1996. The show cause hearing
was set for and conducted on Monday, February 6, 1996, twenty-one days after the
order was issued.

¶25. Pursuant to additional language in Rule 6(a), M.R.Civ.P., when the last day of a
time period is a Saturday, Sunday, or a holiday, the period runs until the end of the
next day on which the court is not closed. Therefore, the District Court conducted the
show cause hearing within the prescribed time period, and Wendy's contention has
no merit.

¶26. The terms of the order for protective services and order to show cause offered
Wendy and Michael the option of either complying with the terms of the order or
showing cause why they have not complied with the order. At the show cause
hearing, Wendy and Michael stated that they would comply with the terms of the
order.

¶27. They requested a second show cause hearing on the basis that they did not
understand what they had agreed to at the original hearing. The District Court
granted their request, even though it was not obligated to do so. At the second
hearing, Wendy and Michael fired their attorney, told the court that they did not
recognize its authority, and left the hearing. The hearing went forward and DPHHS
presented its case. On April 11, 1996, the District Court issued findings and an order
declaring K.B. and M.B. "youths in need of care."

¶28. We hold that the original show cause hearing satisfied the time requirements of


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-376%20Opinion.htm (6 of 9)4/20/2007 2:57:36 PM
 No


§ 41-3-403(1)(c), MCA. The District Court's decision to allow Wendy a second
opportunity to show cause was not required and, therefore, not involved, because it
occurred more than twenty days after the issuance of its order for protective services.
Accordingly, we conclude there was not a violation of § 41-3-403(1)(c), MCA.

                                                                 ISSUE 4

¶29. Did DPHHS fail to comply with the time requirements of § 41-3-404(4)(b),
MCA?

¶30. Pursuant to § 41-3-404(4)(b), MCA, the District Court is required to conduct a
dispositional hearing within thirty days of its determination that a child is a youth in
need of care. Wendy contends that this hearing did not occur within the prescribed
time limits.

¶31. As a result of the April 10, 1996, hearing, the District Court issued two separate
orders. In the first, "interim" order, dated April 11, 1996, K.B. and M.B. were found
to be youths in need of care. The second order, issued April 19, 1996, awarded
temporary custody of K.B. and M.B. to DPHHS. Both orders were based on findings
that the District Court made as a result of the April 10, 1996, hearing. Therefore, we
conclude that the determination that the children were youths in need of care and
that they should be placed in DPHHS's custody for their protection occurred
contemporaneously, and the thirty-day time limit was satisfied.

                                                                 ISSUE 5

¶32. Was Wendy denied due process of law?

¶33. Wendy contends that her due process rights were violated by failures of the
District Court to comply with the time requirements of the child abuse and neglect
statutes. Because we hold that the District Court and DPHHS properly complied
with all time requirements, we hold that Wendy's due process rights were not
violated in this respect.

¶34. Wendy also contends that her due process rights were violated because she was
indigent and unable to retain private counsel. She argues that the public defender
who was appointed to represent her was negligent in the performance of his duties.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-376%20Opinion.htm (7 of 9)4/20/2007 2:57:36 PM
 No


¶35. At her first appearance in this matter, Wendy asked for and received court-
appointed counsel, to which she was entitled. See In re A.S.A. (1993), 258 Mont. 194,
198, 852 P.2d 127, 129. At a later appearance, she informed the court that she wished
to proceed pro se, because she was dissatisfied with her court-appointed counsel. We
can find no evidence in the record that Wendy was not adequately represented by
her court-appointed counsel during the period in which he was retained.

¶36. Finally, Wendy contends that the District Court discriminated against her on
the basis of her race and religion. Wendy is a Native American and there is evidence
in the record which suggests that she conducted Native American religious rituals in
her home. One of the witnesses at the April 10, 1996, hearing characterized the
rituals as "witchcraft." This is regrettable. However, there is no mention of Wendy's
race or religion in the District Court's findings of fact or conclusions of law.

¶37. We conclude that the District Court did not rely on the characterizations of
Wendy's race or religion as "witchcraft" when it made its determination, and we
hold that Wendy's due process rights were not violated by discrimination on the part
of the District Court.

¶38. Wendy raises several additional issues in her brief, none of which were
supported by the record before us. We affirm the judgment of the District Court
terminating Wendy's parental rights and awarding permanent legal custody to
DPHHS.



/S/ TERRY N. TRIEWEILER




We Concur:



/S/ JIM REGNIER


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-376%20Opinion.htm (8 of 9)4/20/2007 2:57:36 PM
No


/S/ JAMES C. NELSON

/S/ W. WILLIAM LEAPHART

/S/ WILLIAM E. HUNT, SR.




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-376%20Opinion.htm (9 of 9)4/20/2007 2:57:36 PM